     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 1 of 15 Page ID
                                     #:19015



1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                           )
11                                         )           Case No.: CV 11-05379-CJC(AGRx)
                                           )
12   IN RE CONAGRA FOODS, INC.             )
                                           )           MDL No. 2291
13                                         )
                                           )
14                                         )
                                           )           ORDER DIRECTING NOTICE TO
     ROBERT BRISEÑO, et al., individually ))           CLASS MEMBERS
15

16   and on behalf of all others similarly )
     situated,                             )
17                                         )
                                           )
18
                Plaintiffs,                )
                                           )
19
           v.                              )
                                           )
20                                         )
     CONAGRA FOODS, INC.,                  )
21                                         )
                                           )
22
                Defendants.                )
                                           )
23                                         )
24

25
           In this Action, Class Representatives, in their individual capacities and on behalf of
26
     all others similarly situated (the “Classes”), assert claims against Defendant Conagra
27
     Brands, Inc. Defendant has denied each of the claims asserted against it in this Action
28


                                                 -1-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 2 of 15 Page ID
                                     #:19016



1    and denies any and all liability. Class Representatives maintain that the claims have
2    merit. The Court previously certified damages classes under Rule 23(b)(3) of the Federal
3    Rules of Civil Procedure for California, Colorado, Florida, Illinois, Indiana, Nebraska,
4    New York, Ohio, Oregon, South Dakota, and Texas.
5

6          This Court has now been presented with an Unopposed Motion for Order Directing
7    Notice to Class Members, filed on March 12, 2019. The Settlement Agreement was
8    negotiated and consented to on behalf of the Parties, and it would resolve the claims
9    against Defendant arising out of the Action. Notice of the proposed settlement has been
10   served on the appropriate federal and state officials pursuant to the Class Action Fairness
11   Act of 2005, 28 U.S.C. § 1715.
12

13         Having considered the terms of the Settlement Agreement in light of the issues
14   presented by the pleadings, the record in this case, the complexity of the proceedings, and
15   the absence of any evidence of collusion between Class Representatives and Defendant,
16   and being preliminarily satisfied that the Settlement Agreement is fair, reasonable, and
17   consistent with applicable laws, and being satisfied that the proposed Notice Plan is
18   adequate and sufficiently informative as to the terms and effect of the proposed
19   settlement, IT IS ORDERED THAT:
20

21         1.     This Court has jurisdiction over the subject matter of the Action pursuant to
22   28 U.S.C. § 1332(d). This Court also has jurisdiction over all Parties to the Action,
23   including all members of the Classes, as defined below.
24

25         2.     This Order is justified by the Parties’ showing that the Court will likely be
26   able to approve the proposed settlement as fair, reasonable, and adequate under Rule
27   23(e)(2), subject to further consideration at the Fairness Hearing. Class Representatives
28   and Defendant are authorized and directed to take all actions that may be required prior to

                                                  -2-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 3 of 15 Page ID
                                     #:19017



1    final approval by this Court of the proposed settlement and compromises set forth in the
2    Settlement Agreement.
3

4          3.    By the Court’s Order Granting in Part and Denying in Part Plaintiffs’
5    Amended Motion for Class Certification (Dkt. 545), eleven statewide classes were
6    certified under Federal Rule of Civil Procedure 23(b)(3) to pursue the following claims:
7

8                (a)    California: (1) violations of the California Unfair Competition Law,
9                       California Business & Professions Code §§ 17200, et seq. (“UCL”),
10                      California Consumer Legal Remedies Act, California Civil Code
11                      §§ 1750, et seq. (“CLRA”), and California Business & Professions
12                      Code §§ 17500, et seq. (“FAL”); and (2) breach of express warranty
13                      (California Commercial Code § 2313);
14               (b)    Colorado: (1) violation of the Colorado Consumer Protection Act,
15                      Colorado Revised Statutes §§ 6-1-101, et seq. (“CCPA”); (2) breach
16                      of express warranty (Colorado Revised Statutes § 4-2-313); and (3)
17                      breach of implied warranty (Colorado Revised Statutes § 4-2-314);
18               (c)    Florida: (1) violation of the Florida Deceptive and Unfair Trade
19                      Practices Act, Florida Statutes Annotated §§ 501.201, et seq.
20                      (“FDUTPA”)
21               (d)    Illinois: (1) violation of the Illinois Consumer Fraud and Deceptive
22                      Business Practices Act, 815 Illinois Compiled Statutes §§ 505/1, et
23                      seq. (“ICFA”) and (2) unjust enrichment;
24               (e)    Indiana: (1) unjust enrichment and (2) breach of implied warranty
25                      (Indiana Code § 26-1-2-314);
26               (f)    Nebraska: (1) unjust enrichment and (2) breach of implied warranty
27                      (Nebraska Revised Statutes § 2-314);
28


                                                 -3-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 4 of 15 Page ID
                                     #:19018



1                 (g)    New York: (1) violation of the New York Consumer Protection Act,
2                        New York General Business Law §§ 349, et seq. (“GBL”); and (2)
3                        breach of express warranty (N.Y. U.C.C. Law § 2-313);
4                 (h)    Ohio: (1) violation of the Ohio Consumer Sales Practices Act, Ohio
5                        Revised Code §§ 1345.01, et seq. (“OCSPA”);
6                 (i)    Oregon: (1) violation of the Oregon Unfair Trade Practices Act,
7                        Oregon Revised Statutes §§ 646.605, et seq. (“OUTPA”); and (2)
8                        unjust enrichment;
9                 (j)    South Dakota: (1) violation of the South Dakota Deceptive Trade
10                       Practices and Consumer Protection Law, South Dakota Codified Laws
11                       §§ 37 24 1, et seq. (“SDDTPL”); and (2) unjust enrichment;
12                (k)    Texas: (1) violation of the Texas Deceptive Trade Practices -
13                       Consumer Protection Act, Texas Business & Commerce Code
14                       §§ 17.41, et seq. (“TDTPA”).
15

16         4.     The following Classes certified under Federal Rule of Civil Procedure
17   23(b)(3), which were limited by the applicable statute of limitations periods established
18   by the laws of the eleven states, will be notified of this proposed settlement and their
19   rights under it:
20

21                (a)    California Class: all natural persons who resided in the State of
22                       California and purchased Wesson Oil Products in California, for
23                       personal, non-commercial use, between June 28, 2007 and July 1,
24                       2017 (“California Class Period”);
25                (b)    Colorado Class: all natural persons who resided in the State of
26                       Colorado and purchased Wesson Oil Products in Colorado, for
27                       personal, non-commercial use, between January 12, 2009 and July 1,
28                       2017 (“Colorado Class Period”);

                                                  -4-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 5 of 15 Page ID
                                     #:19019



1               (c)   Florida Class: all natural persons who resided in the State of Florida
2                     and purchased Wesson Oil Products in Florida, for personal, non-
3                     commercial use, between January 12, 2008 and July 1, 2017 (“Florida
4                     Class Period”);
5               (d)   Illinois Class: all natural persons who resided in the State of Illinois
6                     and purchased Wesson Oil Products in Illinois, for personal, non-
7                     commercial use, between January 12, 2007 and July 1, 2017 (“Illinois
8                     Class Period”);
9               (e)   Indiana Class: all natural persons who resided in the State of Indiana
10                    and purchased Wesson Oil Products in Indiana, for personal, non-
11                    commercial use, between January 12, 2006 and July 1, 2017 (“Indiana
12                    Class Period”);
13              (f)   Nebraska Class: all natural persons who resided in the State of
14                    Nebraska and purchased Wesson Oil Products in Nebraska, for
15                    personal, non-commercial use, between January 12, 2008 and July 1,
16                    2017 (“Nebraska Class Period”);
17              (g)   New York Class: all natural persons who resided in the State of New
18                    York and purchased Wesson Oil Products in New York, for personal,
19                    non-commercial use, between January 12, 2008 and July 1, 2017
20                    (“New York Class Period”);
21              (h)   Ohio Class: all natural persons who resided in the State of Ohio and
22                    purchased Wesson Oil Products in Ohio, for personal, non-
23                    commercial use, between January 12, 2010 and July 1, 2017 (“Ohio
24                    Class Period”);
25              (i)   Oregon Class: all natural persons who resided in the State of Oregon
26                    and purchased Wesson Oil Products in Oregon, for personal, non-
27                    commercial use, between January 12, 2006 and July 1, 2017 (“Oregon
28                    Class Period”);

                                                -5-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 6 of 15 Page ID
                                     #:19020



1                 (j)    South Dakota Class: all natural persons who resided in the State of
2                        South Dakota and purchased Wesson Oil Products in South Dakota,
3                        for personal, non-commercial use, between January 12, 2006 and July
4                        1, 2017 (“South Dakota Class Period”); and
5                 (k)    Texas Class: all natural persons who resided in the State of Texas and
6                        purchased Wesson Oil Products in Texas, for personal, non-
7                        commercial use, between January 12, 2010 and July 1, 2017 (“Texas
8                        Class Period”).
9

10         5.     Excluded from the Classes are (a) governmental entities; (b) Conagra Foods,
11   Inc., and its affiliates, subsidiaries, employees, current and former officers, directors,
12   agents, and representatives; (c) the members of the Court and its staff; and (d) Opt-Outs.
13

14         6.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court
15   appoints the following persons as Class Representatives:
16

17                (a)    Robert Briseño and Michele Andrade for the California Class;
18                (b)    Jill Crouch for the Colorado Class;
19                (c)    Julie Palmer for the Florida Class;
20                (d)    Pauline Michael for the Illinois Class;
21                (e)    Cheri Shafstall for the Indiana Class;
22                (f)    Dee Hooper-Kercheval for the Nebraska Class;
23                (g)    Kelly McFadden and Necla Musat for the New York Class;
24                (h)    Maureen Towey for the Ohio Class;
25                (i)    Erika Heins for the Oregon Class;
26                (j)    Rona Johnston for the South Dakota Class; and
27                (k)    Anita Willman for the Texas Class.
28


                                                   -6-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 7 of 15 Page ID
                                     #:19021



1          7.      Having considered the factors set forth in Rule 23(g)(1) of the Federal Rules
2    of Civil Procedure, the Court appoints DiCello Levitt Gutzler LLC and Milberg Tadler
3    Phillips Grossman LLP as Class Counsel.
4

5          8.      Schedule and Deadlines. The Court hereby approves the following
6    schedule:
7

8                        ACTION                                     TIMING
9                                                       10 days after issuance of the Order
            First Publication of Class Notice
                                                                 Directing Notice
10
                                                        One day before First Publication of
             Settlement Website Established
11                                                                 Class Notice
                                                        114 days after First Publication of
12                   Opt-Out Deadline
                                                                   Class Notice
13                                                      130 days after First Publication of
                      Claims Deadline
14
                                                                   Class Notice
           Motion for Final Approval and Fee             2 weeks before Objection Filing
15         and Expense Application Deadline                          Deadline
16         Supplemental Filing in Support of
                                                          33 days after Claims Deadline
               Final Approval Deadline
17                                                      114 days after First Publication of
                 Objection Filing Deadline
18                                                                Class Notice
                Request to Appear at Hearing            114 days after First Publication of
19                    Filing Deadline                             Class Notice
20                                                       2 weeks after Objection Filing
                Objection Response Deadline
                                                                    Deadline
21
                  Final Approval Hearing                         October 7, 2019
22
             Gross Settlement Proceeds Paid
23                                                       20 days after Final Effective Date
                  into Escrow Account
24

25         9.      A Fairness Hearing shall be held at 1:30 p.m. on Monday, October 7, 2019,
26   for the purpose of determining whether the proposed settlement and compromise set forth
27   in the Settlement Agreement shall be approved finally by the Court and whether final
28   judgment dismissing the Action with respect to Defendant is appropriate. This hearing

                                                  -7-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 8 of 15 Page ID
                                     #:19022



1    will be held at the United States District Court for the Central District of California, 350
2    W. 1st Street, Courtroom 7C, Los Angeles, CA 90012. At the Fairness Hearing, the
3    Court will consider and determine:
4

5                 (a)    whether the proposed settlement is fair, reasonable, and adequate to
6                        Class Members and should be approved by the Court;
7                 (b)    whether the Classes satisfy the applicable prerequisites for class
8                        action treatment under Federal Rules of Civil Procedure 23(a) and
9                        23(b)(3) for purposes of the proposed settlement;
10                (c)    whether the Court should enjoin Defendant according to the specific
11                       terms in the Settlement Agreement;
12                (d)    whether final judgment should be entered, dismissing the Action as to
13                       Defendant, on the merits and with prejudice, and to determine whether
14                       the release by Class Members of the Released Claims, as set forth in
15                       the Settlement Agreement, should be provided;
16                (e)    whether the Court should approve Class Counsel’s application for an
17                       award of attorneys’ fees, expenses, and costs;
18                (f)    whether the Court should approve any motion for service awards for
19                       the Class Representatives; and
20                (g)    such other matters as the Court may deem appropriate.
21

22         10.    JND Legal Administration is appointed as the Settlement Administrator and
23   the Notice Plan set forth in the Declaration of Jennifer M. Keough, attached as Exhibit A-
24   4 to the Settlement Agreement, is approved.
25

26         11.    The Publication Notice attached as Exhibit A-1 to the Settlement Agreement
27   and the Posted Notice attached as Exhibit A-2 to the Settlement Agreement are approved.
28   Dissemination of the Class Notice as set forth in the Notice Plan satisfies the

                                                  -8-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 9 of 15 Page ID
                                     #:19023



1    requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, the Class
2    Action Fairness Act of 2005, 28 U.S.C. § 1715, and any other applicable laws, and
3    constitutes the best notice practicable under the circumstances and shall constitute due
4    and sufficient notice to all persons entitled thereto. The Publication Notice and Posted
5    Notice will be published in accordance with the terms of the Notice Plan set forth in the
6    Settlement Agreement. Non-substantive changes may be made to the Publication Notice
7    and Posted Notice by agreement of Class Representatives and Defendant without further
8    order of this Court.
9

10         12.    No later than one day before First Publication of Class Notice, the
11   Settlement Administrator shall establish and maintain a toll-free number and the
12   Settlement Website, on which relevant pleadings, settlement documents, any applicable
13   deadlines, and the Posted Notice shall be posted in order to provide information to the
14   Classes of the proposed Settlement.
15

16         13.    The Settlement Administrator shall cause the Publication Notice to be
17   published as provided in the Notice Plan.
18

19         14.    Fourteen (14) days in advance of the Objection Date, Class Counsel shall
20   file their Motion for Final Approval of the Settlement, and their application for attorneys’
21   fees and expenses, and service awards to Class Representatives. Defendant shall file any
22   response to any motions filed under this paragraph within 14 days.
23

24         15.    If the Settlement Agreement is not approved by the Court substantially in
25   accordance with its terms, or does not become subject to a Final Approval Order
26   following such approval, or the Final Effective Dates does not occur, then the Action, for
27   all purposes, shall revert to its status as of the date before the execution of the Settlement
28   Agreement.

                                                   -9-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 10 of 15 Page ID
                                      #:19024



1          16.   In order to be entitled to participate in the Gross Settlement Proceeds, each
2    Class Member shall take the following actions and be subject to the following conditions:
3

4                (a)    A properly executed Claim Form, substantially in the form attached as
5                       Exhibit A-1 to the Settlement Agreement, must be submitted to the
6                       Settlement Administrator, postmarked on or before the Claims
7                       Deadline. Such deadline may be further extended by Court Order.
8                       Each Claim Form shall be deemed to have been submitted when
9                       postmarked (if properly addressed and mailed by first class mail,
10                      postage prepaid) provided it is actually received by the Settlement
11                      Administrator before payment of the Gross Settlement Proceeds. Any
12                      Claim Form submitted in any other manner shall be deemed to have
13                      been submitted when it was actually received by the Settlement
14                      Administrator.
15               (b)    The Claim Form submitted by each Class Member must satisfy the
16                      following conditions: (i) it must be properly completed, signed and
17                      submitted in a timely manner in accordance with the provisions of the
18                      preceding subparagraph; (ii) where required, it must be accompanied
19                      by adequate supporting documentation for residency and the
20                      transactions reported; and (iii) it must be complete and contain no
21                      material deletions or modifications and must be submitted under
22                      penalty of perjury.
23               (c)    As part of the Claim Form, each Class Member shall submit to the
24                      jurisdiction of the Court with respect to the claim submitted and shall
25                      (subject to effectuation of the Settlement) release all Released Claims
26                      as provided in the Settlement Agreement.
27

28


                                                -10-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 11 of 15 Page ID
                                      #:19025



1          17.    Any Class Member who does not submit a Claim Form in the manner stated
2    in this Order shall be deemed to have waived his or her right to share in the Settlement
3    Proceeds and shall forever be barred from sharing in the Gross Settlement Proceeds. Any
4    such Class Member, however, in all other respects shall be subject to and bound by all of
5    the terms of the Settlement, including the terms of the Settlement Agreement, the Final
6    Approval Order, and the releases provided for by the Settlement Agreement and the Final
7    Approval Order unless such Class Member has submitted a request to be excluded in the
8    manner required by this Order.
9

10         18.    Opting Out of the Settlement.
11

12                (a)   Each Class Member may elect to opt out of the Settlement. Any Class
13                      Member who wishes to opt out of the Settlement must do so, in
14                      writing, by mailing a request for exclusion to the Settlement
15                      Administrator signed by the Class Member (the “Opt-Out Request”).
16                      Any such request must be sent to the Settlement Administrator and
17                      postmarked by the Opt-Out Deadline.
18                (b)   The Opt-Out Request must:
19                      (1)    bear the handwritten signature of the Class Member seeking to
20                             opt out;
21                      (2)    set out the Class Member’s full legal name, valid mailing
22                             address, and functioning telephone number;
23                      (3)    state that the Class Member has reviewed and understood the
24                             Class Notice and chooses to be excluded from the Settlement;
25                             and
26                      (4)    provide the name of and contact information for the Class
27                             Member’s attorney, if represented.
28                (c)   No person or entity may opt out on behalf of another Class Member.

                                                 -11-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 12 of 15 Page ID
                                      #:19026



1                (d)   All requests to opt out that fail to satisfy the requirements of this
2                      paragraph, as well as any additional requirements that the Court may
3                      impose, shall be void. No class-wide, mass opt-outs, or opt-outs
4                      signed by attorneys are permitted under this Agreement.
5                (e)   Any Class Member who does not properly and timely submit a
6                      request to opt out as required in this Agreement shall be deemed to
7                      have waived all rights to opt out and shall be deemed a Class Member
8                      for all purposes under this Agreement.
9

10         18.   Objecting to the Settlement.
11

12               (a)   Any Class Member who does not timely and properly opt out of the
13                     Settlement may object to the fairness, reasonableness, or adequacy of
14                     the proposed Settlement under Federal Rule of Civil Procedure 23.
15                     Each Class Member who wishes to object must do so, in writing, by
16                     filing a written objection with the Clerk of the Court and mailing it to
17                     Class Counsel and to counsel for Conagra at the addresses set forth
18                     below:
19                            Clerk of the Court:                 Class Counsel:
20                             Office of the Clerk                Ariana J. Tadler
                         United States District Court for Milberg Tadler Phillips Grossman
21                      the Central District of California              LLP
22                        350 W. 1st Street, Suite 4311     One Penn Plaza, Suite 1920
                            Los Angeles, CA 90012              New York, NY 10119
23

24                         Counsel for Conagra:                     Class Counsel:
                              Angela M. Spivey                       Adam J. Levitt
25                              Alston & Bird                  DiCello Levitt Gutzler LLC
26                           One Atlantic Center               Ten North Dearborn Street,
                         1201 W Peachtree Street, NE                 Eleventh Floor
27
                           Atlanta, GA 30309-1404                  Chicago, IL 60602
28


                                                -12-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 13 of 15 Page ID
                                      #:19027



1                (b)   Any such objection must be postmarked by the Objection Deadline for
2                      filing objections and under these procedures. Any such objection
3                      must (a) attach copies in advance of any materials that the objector
4                      intends to submit to the Court or present at the Fairness Hearing; (b)
5                      be personally signed by the Class Member and, if represented by
6                      counsel, by his or her counsel; (c) include information or documents
7                      sufficient to show that the objector is a Class Member; and (d) clearly
8                      state in detail (i) the legal and factual ground(s) for the objection, (ii)
9                      the Class Member’s name, mailing address, email address, and
10                     telephone number, (iii) whether it applies only to the objector, to a
11                     specific subset of the class, or to the entire class, (iv) if represented by
12                     counsel, such counsel’s name, email address, mailing address, and
13                     telephone number, (v) any request to present argument to the Court at
14                     the Fairness Hearing, (vi) previous objections that the Class Member
15                     has filed in class action settlements in the past five years and the
16                     results of those objections (including any settlements that were
17                     reached concerning his or her objection), and (vii) previous objections
18                     that the objecting Class Member’s counsel has filed either in a
19                     representative capacity or on their own behalf in the past five years
20                     (including any settlements that were reached concerning those
21                     objections).
22               (c)   Any objection that fails to satisfy the requirements of this paragraph,
23                     or that is not properly and timely submitted, shall be deemed void and
24                     waived unless otherwise ordered by the Court. The Court shall make
25                     the final determination if any objection complies with the
26                     requirements of this paragraph. Any Party may respond to any
27                     objection by the date as ordered by the Court.
28


                                                 -13-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 14 of 15 Page ID
                                      #:19028



1          20.    The procedures and requirements for filing objections in connection with the
2    Fairness Hearing are intended to ensure the efficient administration of justice and the
3    orderly presentation of any Class Member’s objection to the Settlement, in accordance
4    with the due process rights of all Class Members.
5

6          21.    Requests to Appear at Fairness Hearing. Any Class Member who wishes
7    to appear and be heard in person or by counsel at the Fairness Hearing must make such
8    request by notifying the Court and the Parties’ respective counsel at the addresses set
9    forth above, subject to the discretion of the Court. Any such request must be filed with
10   the Clerk of the Court and postmarked by the deadline for filing requests to appear. The
11   request must state the name, address, and telephone number of the Class Member, as well
12   as the name, address, and telephone number of the person that shall appear on his or her
13   behalf. Any request for appearance that fails to satisfy these requirements, or that has
14   otherwise not been properly or timely submitted, shall be deemed ineffective and a
15   waiver of such Class Member’s rights to appear and to comment on the Settlement at the
16   Fairness Hearing. Only the Parties, Class Members, or their counsel may request to
17   appear and be heard at the Fairness Hearing. Persons or entities that opt out may not
18   request to appear and be heard at the Fairness Hearing.
19

20         22.    Attendance at the Fairness Hearing is not necessary. Class Members do not
21   need to appear at the Fairness Hearing or take any other action to indicate their approval.
22

23         23.    Pending the Fairness Hearing, all proceedings in the Action are stayed and,
24   pursuant to the All Writs Act, 28 U.S.C. § 1651, and the Anti-Injunction Act, 28 U.S.C.
25   § 2283, the prosecution of any pending or subsequently filed litigation by Class Members
26   arising out of or relating to the Released Claims is prohibited. Proceedings in the Court
27   arising out of and relating to the Settlement Agreement, and any other proceeding
28


                                                 -14-
     Case 2:11-cv-05379-CJC-AGR Document 655 Filed 04/04/19 Page 15 of 15 Page ID
                                      #:19029



1    necessary to effectuate the Settlement Agreement in any other action are excepted from
2    this stay.
3

4           24.   The Court may adjourn the Fairness Hearing without any further notice other
5    than an announcement of the adjournment at the scheduled time of the Fairness Hearing
6    or at the scheduled time of any adjournment of the Fairness Hearing. The Court may
7    consider modifications of the Settlement Agreement (with the consent of the Parties to
8    the Settlement Agreement) without further notice to the Classes.
9

10          25.   The Court reserves the right to approve the Settlement with or without
11   modification and with or without further notice of any kind. The Court further reserves
12   the right to enter its Final Approval Order approving the Settlement and dismissing the
13   Complaint against Defendant on the merits and with prejudice regardless of whether it
14   has approved or awarded attorneys’ fees and expenses or service awards to Class
15   Representatives.
16

17          26.   The Court retains exclusive jurisdiction over the Action to consider all
18   further matters arising out of or connected with the proposed settlement.
19

20

21

22

23          DATED:      April 4, 2019
24                                                 __________________________________
25                                                       CORMAC J. CARNEY
26                                                 UNITED STATES DISTRICT JUDGE
27

28


                                                 -15-
